702 S.W.2d 196 (1986)
George Francis VERTZ, Appellant,
v.
The STATE of Texas, Appellee.
No. 0459-85.
Court of Criminal Appeals of Texas, En Banc.
January 15, 1986.
Donald B. Dailey, Jr., Corpus Christi, for appellant.
Grant Jones, Dist. Atty., Elaine W. Stone, Asst. Dist. Atty., Corpus Christi, Robert Huttash, State's Atty., Austin, for the State.
Before the court en banc.

OPINION ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellant was convicted of the offense of burglary of a habitation by a jury. Punishment was assessed at imprisonment in the Texas Department of Corrections for 99 years by the jury. The Thirteenth Court of Appeals affirmed the conviction on direct appeal. Vertz v. State, 686 S.W.2d 696 (Tex.App.Corpus Christi 1985).
As in every case, this Court's decision to refuse appellant's petition for discretionary review should not be construed as approval by this Court of the language or reasoning used by the Court of Appeals in reaching its decision. In the opinion of the Court of Appeals it is stated "The corroborative evidence need not directly link the accused to the crime or be sufficient alone to establish guilt; it need only make the accomplice testimony more likely to be true than not. Warren v. State, 514 S.W.2d 458 (Tex. Crim.App.1974)." We expressly disapprove of the Court of Appeals' discussion of the sufficiency of the corroboration of the accomplice witness. See Cruz v. State, 690 S.W.2d 246 (Tex.Crim.App.1985). In Cruz it is stated the test to determine the sufficiency of the corroboration is to eliminate from consideration the testimony of the accomplice witness and then examine the testimony of the other witnesses to ascertain if there is inculpatory evidence which tends to connect the accused with the commission of the offense.
*197 Appellant's petition for discretionary review is refused.